Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claims 1-20 are remain pending in the application.

Claims 1-8 are rejected.

Claims 9-13 are allowed.

Claims 14-20 are withdraw.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jol et al. (US Pub. 2018/0090973).

As to claim 1 the prior art teach a device for inductively charging an electronic accessory, the device comprising: 

a first portion including a first transmission coil in a first plane (see fig 24 element 2428a), the first transmission coil configured to generate a first magnetic field (see fig 24 element 2428a paragraph 186 lines 3); 

a second portion including a second transmission coil in a second plane(see fig 24 element 2428b), the second plane being different from the first plane the second transmission coil configured to generate a second magnetic field (see fig 24 element 2428b paragraph 186 lines 4); 

and a spacer positioned between the first transmission coil and the second transmission coil and between the first plane and the second plane (see fig 24 element 2444a paragraph 186 lines 3), the spacer material magnetically insulating the second transmission coil from the first magnetic field (see fig 24 element 2444a paragraph 186 lines 3-5).

As to claim 2 the prior art teach wherein the first transmission coil and second transmission coil are aligned along a center axis (see fig 23-24 paragraph 0185-0186). 

As to claim 3, the prior art teach wherein the first transmission coil has a first area (see fig 24 element 2428a) and the second transmission coil has a second area (see fig 24 element 2428b), the first area and second area being the same (see fig 24 element 2428b paragraph 186 lines 3-4).

As to claim 4 the prior art teaches wherein the spacer includes a ferromagnetic material field (see fig 24 element 2444a paragraph 186).

As to claim 5 the prior art teach wherein the spacer includes a non-magnetic material ((see fig 24 element 2444a paragraph 186 and summary).

As to claim 6 the prior art teach wherein the first portion and second portion are connected by a flexible connector (see fig 23-24 paragraph 0169 and 0177-0179).

As to claim 7, the prior art teach further comprising a terminal in electrical communication with the first transmission coil (see fig 24 element 2428a) and second transmission (see fig 24 element 2428b) wherein the terminal is in electrical communication with the first transmission coil through the flexible connector (see fig 23-24 paragraph 0180-0186).

As to claim 8 the prior art teaches wherein the first transmission coil (see fig 24 element 2428a) and second transmission coil (see fig 24 element 2428b) are each part of a flexible printed circuit (see fig 23-24 paragraph 0194-0197 and background).

Allowable Subject Matter

Claims 9-13 are allowed.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851